Citation Nr: 0213608	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  95-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for duodenal ulcer 
disease, currently rated 20 percent disabling.

(The issue of entitlement to service-connection for post-
traumatic stress disorder (PTSD) will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966.  He had active duty for training (ACDUTRA) in 1971 
and annually from 1973 to 1978.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hiatal hernia, 
postoperative, with cholecystectomy, incisional hernia with 
stitch abscesses, and appendectomy.  The RO also denied 
entitlement to service connection for PTSD, and an evaluation 
in excess of 20 percent for duodenal ulcer disease.

The Board in March 1999, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for postoperative hiatal 
hernia with cholecystectomy and appendectomy, stitch abscess 
as a residual of abdominal surgery.  The Board also remanded 
to the RO the claims of entitlement to service connection for 
PTSD, and an evaluation in excess of 20 percent for duodenal 
ulcer disease.

In March 2002 the RO most recently affirmed the 
determinations previously entered, and returned the case to 
the Board for further appellate review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDING OF FACT

Duodenal ulcer disease is manifested by no more than moderate 
manifestations with no active ulcer confirmed on all recent 
evaluations, and no anemia or weight loss linked to ulcer 
disease; the disability is managed with medication.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.113, 4.114, Diagnostic Code 7305 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the initial 20 percent rating for 
duodenal ulcer has been in effect since 1979 and is 
protected.  38 C.F.R. § 3.951.   The veteran did not appeal 
the initial rating determination in 1982.  He mentioned 
recent VA outpatient treatment when he filed a claim for 
increase in December 1992.  Barium enema late in 1992 was 
reported as normal.  Other reports note he was taking Tagamet 
and on a bland diet.  He was advised to eat several smaller 
meals a day.  

A VA examiner in 1993 noted the veteran's complaints of 
epigastric distress for which VA followed him as an 
outpatient.  He described the distress as beginning after 
eating with frequent belching, acidity and excessive gas that 
was partially relieved with Tagamet.  According to the 
report, recent barium enema and upper gastrointestinal series 
was normal.  He was described as 65 inches in height and 
weighing 116 pounds with a very aesthenic build.  


The examiner noted he had always been very thin.  There was 
slight generalized abdominal tenderness on deep palpation, 
but no organs or masses were palpable.  Previous gastric 
surgery scar was described as well healed.  The diagnoses 
were chronic acid peptic disease with symptoms of 
gastroesophageal reflux; postoperative status hiatal hernia 
with fundal plication, vagotomy and pyloroplasty; asthenic 
physique of long standing but no history of recent weight 
loss and anemia claimed by the veteran.  Current laboratory 
findings were referenced.  The laboratory analysis showed low 
red blood cell (RBC) count 4.43 MIL/CU MM, (reference range 
4.5 - 6.5), and hemoglobin (HGB) 14.4 g/dL (reference range 
12.5 - 18).  

The record shows an upper gastrointestinal series (UGI) in 
April 1993 reported as showing no gastric or duodenal bulbar 
ulcer.  December 1992 UGI was reported as showing no 
ulceration.  A VA report dated in May 1993 noted that the 
veteran's problems included malnutrition and epigastric 
distress of uncertain etiology, and that a recent UGI failed 
to show any ulcer.  The assessment was epigastric discomfort 
under evaluation.  The record did not show clinic visits from 
late 1993 to mid 1996.  

A VA examiner in 1996 noted that the extensive file had been 
review at the time of the previous examination.  According to 
the examiner, the veteran's gastrointestinal complaints were 
of an early morning and late night burning sensation that was 
treated with Ranitidine daily, and Maalox as needed.  He was 
described as 65 inches in height and weighing 129 pounds with 
a quite asthenic physique.  There was moderate epigastric 
tenderness and no organs or masses were palpable.  There was 
no evidence of hernia.  The diagnoses were service-connected 
peptic ulcer disease, history of previous vagotomy and 
complete healing of ulcer on the last two UGI's on Ranitidine 
and antacid therapy; postoperative status repair of 
nonservice-connected hiatal hernia, cholecystectomy, incision 
hernia and appendectomy.  

The examiner noted that at present the veteran's only 
gastrointestinal complaint was intermittent epigastric 
burning pain for which he is on VA-supervised Ranitidine 
therapy.  The laboratory analysis showed RBC result 4.45 M/cu 
mm, (reference range 4.5 - 6.5), and HGB 12.9 g/dL (reference 
range 12.5 - 18).

The record from the Social Security Administration (SSA) 
shows that material to the finding of the veteran's 
disability was drug and or alcohol addiction without which he 
would not have been considered disabled.  A redetermination 
hearing late in 1996 showed his complaints included poor 
appetite and problems with stomach ulcers.  According to the 
report on a recent physical examination he was 561/2 inches 
tall and weighed 130 pounds.  It was determined that he did 
not retain the mental ability to perform even unskilled, 
simple work.

A request was made for records of treatment the veteran 
received from EAL, MD.  A custodian reported having no record 
for the veteran from the mid 1980's to 1996 when the 
physician retired.  

Pursuant to the Board remand, the RO received additional SSA 
records and records from a municipal mental health clinic.  
The SSA provided a copy of an administrative decision in 1996 
wherein an Administrative Law Judge (ALJ) determined that 
since 1992 based on available evidence, the veteran's 
combination of physical impairments that included ulcer 
disease, worsened to the extent that he could not perform a 
full range of sedentary work activity.  The ALJ found that 
from late in 1992 shortness of breath and anxiety disorder 
had reduced his residual functional capacity for light work.   

The municipal mental health clinic records from 1993 to 1999 
are directed to ongoing treatment for a psychiatric disorder.  
Several multiaxial diagnoses reported during this period show 
peptic ulcer on Axis III.  Assessment reports in 1993 and 
1994 note ulcers and other problems as requiring continual 
care.  A screening assessment completed in 1999 reported 
moderate impairment from peptic ulcer.  Laboratory analysis 
in 1999 showed RBC result 4.34 (reference range 4. 2 - 5.6 
M/uL), and HGB 11.2 (reference range 13.1 - 16.9 gm/dL).

A VA examiner in 2001 stated that the extensive records had 
been reviewed and that the veteran's hiatal hernia repair was 
the major problem he had at this time.  The examiner stated 
that he had classical symptoms of esophageal reflux disease.  
According to the examiner the veteran was not taking enough 
nutrition to maintain his weight, 135 pounds at the present 
time, and that he was anemic from weight loss and poor 
nutrition.  The examiner felt the anemia was on the basis of 
poor nutrition and a possible B12 deficiency since he had 
microcytic anemia that suggested B12 deficiency and alcohol 
ingestion.  According to the report, the veteran stated that 
he felt weak all the time and had a poor appetite.  The 
examiner felt certain epigastric symptoms complained of were 
on the basis of alcohol.  The examiner noted the stated 
weight, that the veteran appeared thin, and had tenderness 
across the whole epigastrium and deep in the epigastrium. 
There were no masses found.  An UGI was interpreted as 
normal.

The examiner's impression was that the veteran had a severe 
problem with nutrition and that he had a history of ulcer 
disease, but no ulcer at the present time.  The examiner did 
not think he had an active peptic ulcer disease.  Other 
impressions were that the severe gastroesophageal reflux was 
his main problem due to hiatal hernia repair, that abuse of 
alcohol and tobacco and psychiatric problems were aggravating 
factors for the gastrointestinal problem, and that anemia was 
due to malnutrition and some B12 deficiency secondary to poor 
nutrition.  The examiner noted that he had no fistula and 
that he had malnutrition, anemia and abdominal pain with 
daily problems from his pain.  According to the examiner, the 
veteran was unable to work on account of the gastrointestinal 
and psychiatric problems combined.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title ``Diseases of the Digestive 
System,'' do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Ulcer, duodenal, severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health shall 
be rated 60 percent.  Moderately severe; less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year shall 
be rated 40 percent.  Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations shall be 
rated 20 percent.  Mild; with recurring symptoms once or 
twice yearly shall be rated 10 percent.  Diagnostic Code 
7305.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(10 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  Further, the VA General 
Counsel has determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  38 
U.S.C.A. § 7104(c); see also Janssen v. Principi, 15 Vet. 
App. 370, 375 (2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  The Board observes that the appellant 
has not indicated at any stage in this appeal that relevant 
evidence brought to the attention of the RO or the Board was 
not requested or accounted for.  In implementing the VCAA, VA 
provided in section 3.159(c)(1) that it will make reasonable 
efforts to help a claimant obtain relevant records from non-
Federal-agency sources and relevant records in the custody of 
a Federal agency or department.  

This record contains VA, SSA and other records that are 
relevant to the current appeal.  The appellant did cooperate 
in completing development.  There appears to be no basis for 
further delay since the record is supplemented with probative 
contemporaneous evidence that shows VA and the appellant met 
the obligation to assist with regard to development of the 
record.  The RO has received an extensive amount of material 
from the SSA that undoubtedly is a complete record as it 
contains adjudication determinations and supporting medical 
evaluations.  Much of the information duplicates the VA 
record and collectively this information shows the 
comprehensive SSA review of the claim including an ALJ 
determination in 1994.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes several 
contemporaneous VA examinations, other VA medical records and 
non-VA medical records that collectively address matters 
relevant in the disability determination.  

The record now before the Board is sufficient to decide the 
claim since it contains a recent comprehensive evaluation of 
duodenal ulcer that addressed the concerns expressed in the 
remand, in particular the etiology of various 
gastrointestinal manifestations.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the appeal.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim and did submit evidence 
for consideration.  He was advised of the VCAA through a 
supplemental statement of the case early in 2002, a obvious 
reflection of the RO's consideration of his claim under this 
new law.  The supplemental statement of the case, when 
considered together with the RO's adjudications and 
correspondence, in the aggregate, have essentially advised 
the veteran of the need to submit evidence in support of his 
claim.  He has been advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such 
communication has sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  

Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

According to the CAVC, the VCAA is not an excuse to remand 
all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) holding a remand under the VCAA is not required 
where an appellant was fully notified and aware of the type 
of evidence required to substantiate a claim and no 
additional assistance would aid in further developing the 
claim.  Thus, in light of the development that has been 
completed the Board will rely on the reasoning in the cited 
precedent to go forward with a decision on the record. 

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's impairment.  The 
RO conscientiously developed the record to address the 
concerns mentioned in the written argument and Board remand.  
Further, a more recent comprehensive evaluation of duodenal 
ulcer disease since the VA examination in February 2001 has 
not been reported.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


Duodenal Ulcer

Under 38 C.F.R. §§ 4.113 and 4.114, coexisting abdominal 
conditions that produce a common disability picture require a 
single evaluation that reflects the predominant disability 
picture.  However here, there are no service-connected 
coexisting conditions.  The applicable Diagnostic Code here 
is 7305. The rating scheme selected seems to be appropriate 
in light of the medical evidence.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 628-29 (1992).

The Board notes that the veteran appears to have ongoing 
abdominal pain complaints, and that he is managed with 
medication.  However, rating the service-connected ulcer 
disease cannot include hiatal hernia manifestations, which 
the recent VA examination found were the principal epigastric 
manifestations rather than any from duodenal ulcer.  
38 C.F.R. § 4.14.  Thus, the Board is precluded from applying 
section 4.114. 


In this case the veteran sought an increase in the 20 percent 
disability rating assigned to his duodenal ulcer which is 
protected.  As set forth previously, the criteria for the 
next higher rating of 40 percent include anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four times a year.  The Board 
finds that the preponderance of the evidence is against the 
claim for increase as it does not more nearly approximate 
these criteria.

The evidence supports a finding that the veteran had not 
manifested weight loss or anemia as a result of the ulcer 
disease.  The comprehensive review completed with the most 
recent VA examination did not link malnutrition or anemia to 
ulcer disease.  Furthermore, the evidence shows that the 
veteran was described as always thin and on earlier VA 
examination it was stated that he had not had weight loss.  
The laboratory analysis has shown anemia as confirmed on the 
recent examination, but competent evidence does not link it 
to ulcer disease.  

Further, the veteran has had several radiology examinations 
with the claim for increase that have not found active ulcer 
disease.  In addition, the nonservice-connected hiatal hernia 
residuals are identified as the basis for his current 
epigastric symptoms.  The Board does not see any examination 
that establishes he has had recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times a 
year. 

The Board has taken into account all of the medical evidence 
of record concerning the veteran's duodenal ulcer, including 
the statement of moderate impairment contained in the 
municipal mental health agency records and information from 
the SSA.  The VA evaluations are given significant probative 
weight as they include the most recent comprehensive 
evaluation and distinguish between service connected and 
nonservice-connected manifestations.  The most comprehensive 
clarifying analysis appeared in the February 2001 examination 
that was based upon a review of the extensive record.  



The present level of disability is assessed in the claim for 
increase, and as reflected in the record it does not for 
reasons stated, more nearly reflect the criteria for a higher 
evaluation.  The regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
and Powell, supra.

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In this case, the Board finds that the evidence viewed 
objectively more nearly approximates the criteria for no more 
than a 20 percent evaluation that is protected.  The 
examiner's description recently is noted and alone or in 
combination with earlier reports does not mandate a higher 
evaluation. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  


Here the RO has provided the regulation and discussed its 
application to the veteran's case regarding the duodenal 
ulcer disease.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual. 

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation and addressed the 
matter.  No argument has been directed to an increased rating 
on an extraschedular basis.  Nor do the arguments on appeal 
imply that extraschedular evaluation is sought in the spirit 
of the basic underlying claim for increased compensation 
benefits.  The VA and SSA examiners have not reported 
exceptional or unusual factors regarding ulcer disease, and 
the veteran has not been shown to have had active ulcer 
disease on any examination since 1993.  

Further, the chronological record of VA treatment shows many 
years during the appeal period with no record of visits for 
the disability.  Thus, the Board finds that such 
consideration is not material to the determination in this 
case.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

